Exhibit 10.14

 

Execution Version

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”), dated as of
September 29, 2008, is by and among NOVA BIOFUELS SENECA, LLC, a Delaware
limited liability company (“Borrower”), each of the Lenders party hereto, WESTLB
AG, NEW YORK BRANCH, as administrative agent for the Lenders, WESTLB AG, NEW
YORK BRANCH, as collateral agent for the Senior Secured Parties, and STERLING
BANK, a Texas banking corporation, as accounts bank.

 

PREAMBLE

 

WHEREAS, the Parties have entered into that certain Credit Agreement dated as of
December 26, 2007 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Parties wish to amend certain of the terms in the Credit Agreement;
and

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived and the
representations and warranties, conditions and promises herein contained, and
intending to be legally bound hereby, the Parties hereby agree as follows:

 


1.                                      DEFINITIONS AND INTERPRETATION


 

Unless otherwise expressly set forth herein, capitalized terms used in this
Agreement shall have the meaning set forth in the Credit Agreement.

 


2.                                      AMENDMENTS


 

2.1                                 Exhibit A (Defined Terms) of the Credit
Agreement is hereby amended by as follows (new text in bold and underlined, and
deleted text stricken out):

 


“ “CONVERSION DATE CERTAIN” MEANS DECEMBER 31, 2008.”


 


“ “INITIAL QUARTERLY PAYMENT DATE” MEANS, (X) WITH RESPECT TO THE TERM LOANS,
THE FIRST QUARTERLY PAYMENT DATE FOLLOWING THE CONVERSION DATE, AND (Y) WITH
RESPECT TO THE CONSTRUCTION LOANS, THE FIRST QUARTERLY PAYMENT DATE FOLLOWING
SEPTEMBER 30, 2008.


 

2.2                                 Section 2.07(d) (Termination or Reduction of
Commitments) of the Credit Agreement is hereby amended as follows (new text in
bold and underlined):

 

“Upon any prepayment of the Construction Loans pursuant to Section 3.09
(Optional Prepayment) or Section 3.10 (Mandatory Prepayment), or any repayment
of the Construction Loans on a Quarterly Payment Date

 

--------------------------------------------------------------------------------


 

pursuant to Section 3.01(c) (Repayment of Construction Loan Fundings), the Term
Loan Commitments shall be automatically and permanently reduced in an amount
equal to such prepayment or re payment.”

 

2.3                                 Section 3.01 (Repayment of Construction Loan
Fundings) of the Credit Agreement is hereby amended as follows (new text in bold
and underlined, and deleted text stricken out):

 

“Repayment of Construction Loan Fundings.  (a) The Borrower unconditionally and
irrevocably promises to pay to the Administrative Agent for the ratable account
of each Construction/Term Lender the aggregate outstanding principal amount of
the Construction Loans in accordance with this Section 3.01.

 

(b)                                 The Construction Loans shall be repaid in
full on the Conversion Date with the proceeds of the Term Loans or, if earlier,
on the Conversion Date Certain in accordance with Section 3.01(d).

 

(c)                                  If the Conversion Date does not occur on or
prior to the Initial Quarterly Payment Date, then, until the earlier to occur of
the Conversion Date and the Conversion Date Certain, the Borrower
unconditionally and irrevocably promises to pay to the Administrative Agent for
the ratable account of each Construction Lender the aggregate outstanding
principal amount of the Construction Loans, on the Initial Quarterly Payment
Date and on each Quarterly Payment Date thereafter, in an amount equal to one
and one-half percent (1.5%) of the aggregate total amount of the Construction
Loans made on the Initial Quarterly Payment Date and on each Quarterly Payment
Date thereafter.

 

(d)                                 If the Conversion Date does not occur on or
prior to the Conversion Date Certain, then on the Conversion Date Certain,
(i) each outstanding Construction Loan shall automatically and without further
action become due and payable, (ii) all amounts in any Project Accounts shall be
promptly applied at the written instruction of the Administrative Agent to
Obligations then outstanding in accordance with Section 9.04 (Application of
Proceeds), and (iii) the Borrower shall pay all accrued interest on and repay
the entire remaining principal amount of all outstanding Construction Loans to
the Administrative Agent, for the pro rata account of the Lenders (based on
their respective Construction Loan Commitment Percentages), together with any
and all Fees and other Obligations owed to the Senior Secured Parties.”

 

2

--------------------------------------------------------------------------------


 

2.4                                 Section 3.02 (Repayment of Term Loan
Fundings) of the Credit Agreement is hereby amended as follows (new text in bold
and underlined):

 

“Repayment of Term Loan Fundings.  (a)  The Borrower unconditionally and
irrevocably promises to pay to the Administrative Agent for the ratable account
of each Construction/Term Lender the aggregate outstanding principal amount of
the Term Loans, on the Initial Quarterly Payment Date and on each Quarterly
Payment Date thereafter, in an amount equal to one and one-half percent (1.5%)
of (i) the aggregate total amount of the Term Loans made on the Conversion Date
(which amount shall be reduced as a result of any prepayments of the Term Loans
made in accordance with Section 3.09 (Optional Prepayment) or Section 3.10
(Mandatory Prepayment) in accordance with the terms set forth therein) plus
(ii) the amount of all repayments of principal on the Construction Loans made
pursuant to Section 3.01(c) (Repayment of Construction Loan Fundings).”

 

2.5                                 Section 8.04(b)(v) (Revenue Account) of the
Credit Agreement is hereby amended as follows (new text in bold and underlined):

 

fifth, on each Quarterly Payment Date, to pay, to the Administrative Agent, for
the account of the Senior Secured Parties, on a pro rata basis, the amount
certified by the Borrower in such Revenue Account Withdrawal Certificate or
otherwise instructed in writing to the Accounts Bank by the Administrative Agent
as (A) the principal amounts due and payable with respect to the Term Loans or
Construction Loans and (B) the payments of Swap Termination Value then due and
payable by the Borrower with respect to any Interest Rate Protection
Agreements;”

 


3.                                      MISCELLANEOUS

 

3.1                                 Counterparts

 

This Agreement may be executed in two or more original copies and each such copy
may be executed by each of the Parties in separate counterpart, each of which
copies when executed and delivered by the Parties shall constitute an original,
but all of which shall together constitute one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or portable document format (“PDF”) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

3.2                                 Governing Law

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, United States of America, without reference to
conflicts of laws (other than Section 5-1401 of the New York General Obligations
Law).

 

3

--------------------------------------------------------------------------------


 

3.3                                 Limited Purpose; Effect on Credit Agreement

 


3.3.1                        EXCEPT AS EXPRESSLY AMENDED HEREBY OR OTHERWISE
PROVIDED HEREIN, (A) ALL OF THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AND
ALL OTHER FINANCING DOCUMENTS REMAIN IN FULL FORCE AND EFFECT, AND NONE OF SUCH
TERMS AND CONDITIONS ARE, OR SHALL BE CONSTRUED AS, OTHERWISE AMENDED OR
MODIFIED, AND (B) NOTHING IN THIS AGREEMENT SHALL CONSTITUTE A WAIVER BY THE
LENDERS OF ANY DEFAULT OR EVENT OF DEFAULT, OR SHALL CONSTITUTE A WAIVER BY THE
LENDERS OF ANY RIGHT, POWER OR REMEDY AVAILABLE TO THE LENDERS OR THE OTHER
SENIOR SECURED PARTIES UNDER THE FINANCING DOCUMENTS, WHETHER ANY SUCH DEFAULTS,
RIGHTS, POWERS OR REMEDIES PRESENTLY EXIST OR ARISE IN THE FUTURE.


 


3.3.2                        THE CREDIT AGREEMENT SHALL, TOGETHER WITH THE
AMENDMENTS SET FORTH HEREIN, BE READ AND CONSTRUED AS A SINGLE AGREEMENT.  ALL
REFERENCES IN THE CREDIT AGREEMENT AND ANY RELATED DOCUMENTS, INSTRUMENTS AND
AGREEMENTS SHALL HEREAFTER REFER TO THE CREDIT AGREEMENT, AS AMENDED HEREBY.


 

3.4                                 Effectiveness

 

This Agreement shall become effective, as of the date first written above, upon
the execution of this Agreement by each of the parties hereto.

 

3.5                                 Authority, Etc.

 

The execution and delivery by the Borrower of this Agreement and the performance
by the Borrower of all of its agreements and obligations under the Credit
Agreement as amended hereby are within its organizational authority and have
been duly authorized by all necessary organizational action on the part of, and
have been duly and validly executed by, the Borrower.  Except as otherwise
addressed in this Agreement, the Borrower represents and warrants that, upon the
effectiveness of this Agreement, no Default or Event of Default has occurred and
is continuing as of the date hereof.

 

[The remainder of this page is intentionally blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed and delivered this Fourth
Amendment to Credit Agreement as of the date first above written.

 

 

 

NOVA BIOFUELS SENECA, LLC,

 

as Borrower

 

 

 

 

 

By:

/s/ Jay Fillman

 

 

Name: Jay Fillman

 

 

Title:  Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

WESTLB AG, NEW YORK BRANCH,

 

as Lender

 

 

 

By:

/s/ Robert Vincent

 

 

Name:

Robert Vincent

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Administrative Agent

 

 

 

By:

/s/ Robert Vincent

 

 

Name:

Robert Vincent

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

 

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/ Robert Vincent

 

 

Name:

Robert Vincent

 

 

Title:

Director

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

 

 

WESTLB AG, NEW YORK BRANCH,

 

as Issuing Bank

 

 

 

 

By:

/s/ Robert Vincent

 

 

Name:

Robert Vincent

 

 

Title:

Director

 

 

 

By:

/s/ Duncan Robertson

 

 

Name:

Duncan Robertson

 

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

STERLING BANK,

 

as Accounts Bank

 

 

 

 

By:

/s/ Peter M. Ellen

 

 

Name:

Peter M. Ellen

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------